Case 2:17-cv-11910-MAG-DRG ECF No. 457-53 filed 10/23/18   PageID.11817   Page 1 of
                                      3




        EXHIBIT 1-51
        PII Redacted Pursuant to Fed. R. Civ. P. 5.2
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-53 filed 10/23/18                            PageID.11818         Page 2 of
                                          3

Scott, Kimberly L.

From:                              Alsterberg, Cara E. (CIV) <Cara.E.Alsterberg@usdoj.gov>
Sent:                              Monday, July 30, 2018 6:12 PM
To:                                Giroux, Erika L.; Scott, Kimberly L.; Margo Schlanger; Miriam Aukerman; Monica C.
                                   Andrade
Cc:                                Silvis, William (CIV); Murley, Nicole (CIV)
Subject:                           RE: Supplemental Information - Hamama - ECF 316 - Farmville and York TD Information


Hi Erika,

The form refers to the voluntary return to Iraq form that the government of Iraq was asking detainees to sign.

Cara

Cara E. Alsterberg
Tel. 202.532.4667
Fax. 202.305.7000
Cara.E.Alsterberg@usdoj.gov

From: Giroux, Erika L. [mailto:Giroux@millercanfield.com]
Sent: Monday, July 30, 2018 9:05 AM
To: Alsterberg, Cara E. (CIV) <caalster@CIV.USDOJ.GOV>; Scott, Kimberly L. <Scott@millercanfield.com>; Margo
Schlanger <margo.schlanger@gmail.com>; Miriam Aukerman <maukerman@aclumich.org>; Monica C. Andrade
<mandrade@aclumich.org>
Cc: Silvis, William (CIV) <WSilvis@civ.usdoj.gov>; Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>
Subject: RE: Supplemental Information - Hamama - ECF 316 - Farmville and York TD Information

Good morning, Cara –

Thanks for this information. When it says they “signed” or “did not sign,” could you please clarify what document that is
referring to?

Erika


Erika L. Giroux | Attorney and Counselor at Law
Miller Canfield
150 West Jefferson, Suite 2500
Detroit, Michigan 48226 (USA)
T +1.313.496.7514 |F +1.313.496.8453 | Mobile +1.313.819.7199
giroux@millercanfield.com | View Profile + VCard


This electronic message and all of its contents and attachments contain information from the law firm of which may be
privileged, confidential or otherwise protected from disclosure. The information is intended to be for the addressee
only. If you are not the addressee, then any disclosure, copying, distribution or use of this message, or its contents or any
of its attachments, is prohibited. If you have received this electronic message in error, please notify us immediately and
destroy the original message and all copies.


From: Alsterberg, Cara E. (CIV) [mailto:Cara.E.Alsterberg@usdoj.gov]
Sent: Monday, July 23, 2018 12:55 PM
                                                              1
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-53 filed 10/23/18                       PageID.11819   Page 3 of
                                          3
To: Scott, Kimberly L.; Margo Schlanger; Miriam Aukerman; Giroux, Erika L.; Monica C. Andrade
Cc: Silvis, William (CIV); Murley, Nicole (CIV)
Subject: Supplemental Information - Hamama - ECF 316 - Farmville and York TD Information

Good Afternoon,

Please see below the supplemental information as ordered by ECF 316, part H. Iraq has not yet issued travel
documents for individuals interviewed in June or July. Respondents do not yet have estimated dates of
removal for these individuals. ERO received this information orally from Iraqi Consular officials.

July 19, 2018, York, PA
A          964 A -I     ,W          signed
A          031, A J      ,H        signed
A          784 J    ,D      did not sign
A         533 A J       ,H         did not sign
A          024 S      ,A      did not sign
A          388 A       ,D       did not sign

June 28, 2018, Farmville, VA
A         687 A , A signed
A         741 A B      ,H       signed
A        782 Y     ,K          signed
A        927 Al S       ,A        signed
A         847 A       ,S           signed
A         285 T      ,G         did not sign
A         942 A      ,A       did not sign
A          024 J   ,J     did not sign
A         711 A K     ,F       did not sign
A        865 A S       ,B        did not sign

Thank you,
Cara

Cara E. Alsterberg
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation-District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel. 202.532.4667 | Fax. 202.305.7000
Cara.E.Alsterberg@usdoj.gov




This communication, along with any attachments, is covered by federal and state law governing electronic
communications and may contain confidential and legally privileged information. If the reader of this
message is not the intended recipient, the reader is hereby notified that any dissemination, distribution, use
or copying of this message is strictly prohibited. If you have received this in error, please reply immediately
to the sender and delete this message.




                                                          2
